 


109 HR 3631 IH: Eminent Domain Limitation Act of 2005
U.S. House of Representatives
2005-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3631 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2005 
Mr. Hefley introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To limit the States use of eminent domain. 
 
 
1.Short titleThis Act may be cited as the Eminent Domain Limitation Act of 2005. 
2.FindingsCongress finds that— 
(1)the protection of private property is one of the three basic tenets of American government; 
(2)it is the constitutional duty of the Federal Government to defend the Constitution;  
(3)the United States Supreme Court’s decision of June 23, 2005 in the case of Kelo et al v. City of New London et al appears to expand the definition of public use under eminent domain to significantly threaten private property rights; 
(4)economic development is not a public use, for the purposes of eminent domain; and 
(5)no property should be taken for a public use unless the need for such taking is exigent. 
3.Limitations on State use of eminent domain 
(a)In generalNo State shall be eligible to receive any Federal assistance for any economic development unless that State has in effect a law relating to takings meeting the criteria set forth in subsection (b). 
(b)CriteriaThe law relating to takings must— 
(1)prohibit the use of eminent domain for economic development; 
(2)limit the uses for which eminent domain may be used to public health and safety, rights-of-way for public utilities and public highways and parks; and 
(3)require the entity engaging in the taking to show the necessity for it and that no reasonable alternatives exist. 
(c)AdministrationThe President shall make rules to carry out this Act and determine which States are in compliance and direct appropriate agencies and entities to withhold assistance accordingly. 
(d)Effective dateThis section applies with respect to fiscal year 2007 and succeeding fiscal years.  
 
